   Case 9:19-mj-08295-DLB Document 1 Entered on FLSD Docket 07/30/2019 Page 1 of 7

AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                             FILED BY           .)f?          D.C.
                                                                     for the
                                                        Southern Di strict of Florida                                       JUL 3 0 2019
                                                                                                                         ANGELA E. NOBLE
                  United States of America                              )                                               CLERK U.S. DIST. CT.
                                v.                                      )                                               S.D. OF FLA.- W.P.B.

                                                                        )      Case No. 19-MJ-8295-DLB
       WALFRE ELISEO CAMPOSECO-MONTEJO                                  )
                                                                        )
                                                                        )
                           Defendant(s)


                                                        CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my know ledge and belief.
On or about the date(s) of     October 2016- December 2016             in the county of Palm Beach and elsewhere                     in the
                   District of
    Southern                    _ __ .:....
                                        F=  Io""ri-=
                                                   d=a _ _ _ , the defendant(s) v iolated:
              Code Section                                                       Offense Description
Title 8, United States Code,              The defendant, in knowing and in reckless disregard of the fact that an alien , had not received
Section 1324(a)(2)(B)(ii)                 prior official authorization to come to , enter and reside in the United States, did bring to the
                                          United States said alien , for the purpose of commercial advantage and private financial gain .

Title 8, United States Code,              The defendant, in knowing and in reckless disregard of the fact that an alien , had come to ,
Sections 1324(a)(1 )(A)(ii)               entered , or remained in the United States in violation of law, transported , or moved , an alien
and (b)(i)                                within the United States by means of transportation or otherwise , in furtherance of commercial
                                          advantage or private financial gain

Title 18, United States Code,             The defendant did knowingly possess and use in or affecting interstate or foreign commerce ,
Sections 1028(a)(7) & (b )(2)             without lawful authority, a means of identification of another person , to wit, a birth certificate ,
(B)                                       knowing that the means of identification belonged to another actual person , with the intent to
                                          commit, or to aid or abet, or in connection with, any unlawful activity that constitutes a
                                          violation of Federal law, to wit, inducing an alien to enter the United States, in violation of Title
                                          8, United States Code , Section 1324(a)(2)(B)(ii), unlawfully transporting aliens, and the
                                          offense involved the transfer of an identification document, authentication feature , or false
                                          identification document that is or appears to be a birth ce rtificate.

      This cri minal complaint is based on these facts:
See attached Affidavit
          ¢   Continued on the attached sheet.

                                                                                                 Complainant 's signature

                                                                                         Xavier Martinez, Special Agent, HSI
                                                                                                  Printed name and title
Sworn to before me·and signed in my presence.


Date:             07/30/2019
                                                                                                    Judge's signature
                                                                                                                                     --
City and state:                  West Palm Beach Florida                           Hon. Dave Lee Brannon , U.S. Magistrate Judge
                                                                                                  Printed name and title
Case 9:19-mj-08295-DLB Document 1 Entered on FLSD Docket 07/30/2019 Page 2 of 7




                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Xavier Martinez, being first duly sworn on oath, deposes and says:

         1.     I am a Special Agent in the United States Department of Homeland Security (DHS),

 Immigration and Customs Enforcement (ICE), assigned to the Homeland Security Investigations

 (HSI) for the office of the Assistant Special Agent in Charge (ASAC) in West Palm Beach, FL. I

 have been a Special Agent of (HSI) and its predecessor, the Office of Investigations (01) for the

 past 9 years. As an HSI Special Agent, part of my duties entails the investigation of individuals

 who illegally enter into the United States as well as the unlawful bringing in of aliens.

        2.      Due to this experience and training, I am familiar with common routes and methods

 employed by those seeking to smuggle aliens and contraband in the United States.

        3.      I obtained the following information through personal observations, and from other

 law enforcement officers who are familiar with this investigation.

        4.      Due to the limited scope of this document, I have not included in this affidavit all

 facts known to investigators at this time. I have only included facts sufficient to show that probable

 cause exists to believe that the target of this investigation WALFRE ELISEO CAMPOSECO-

 MONTEJO (hereinafter "Camposeco-Montejo") is engaged in the criminal activity described

 herein and sufficient to establish probable cause to use the investigative techniques set forth herein.

                                    FACTUAL BACKGROUND

        5.      In the fall of2016, Minor-Victim 1 (hereinafter "MV1 "), at that time a 12-year-old

 male, was living with his mother in Guatemala. During that time, Camposeco-Montejo visited

 MV1 home and spoke to the mother about having MV1 travelwith him to the United States.

 Camposeco-Montejo advised that if he had a child with him, he and the child would have an easier

 time being admitted into the United States. He promised MV1 and his mother that MV1 would
Case 9:19-mj-08295-DLB Document 1 Entered on FLSD Docket 07/30/2019 Page 3 of 7




 go to school in the United States. MV1 did not object to going because he wanted to attend school

 in the United States.

        6.      On November 6, 2016, Camposeco-Montejo and MV1 , along with seven other

 persons were detained by law enforcement when they were caught illegally crossing the border

 into the United States, from Mexico, near El Paso, Texas. When interviewed, Camposeco-Montejo

 said he and MV1 left Guatemala on October 24, 2016. Camposeco-Montejo advised the two had

 traveled by bus to the Guatemala/Mexico border, and entered the Mexico illegally on October 25,

 2016. They then traveled to Tiopisca, Mexico, by bus, arriving on October 30, 2016, where they

 stayed in a church, and worked for two days. Camposeco-Montejo went on to say they then

 traveled by bus to Ciudad Juarez, Mexico, arriving on November 4, 2016. There the two stayed

 in a house before illegally entering the United States on November 6, 2016. Camposeco-Montejo

 provided sister in Lake Worth, Florida as his point of contact in the United States.

        7.      When questions were posed to MV1 by the federal agent, Camposeco-Montejo

 answered for the juvenile. Further, the signatures on the signed notice to appear and notice of

 custody determinations forms, for both Camposeco-Montejo and MV1 , appear to be the same

 handwriting and signed by Camposeco-Montejo. MV1 told agents, when eventually interviewed,

 that Camposeco-Montejo told MV1 how to act and what to say regarding being Camposeco-

 Montejo ' s son. MV1 said he was afraid ofbeing caught or killed while traveling with Camposeco-

 Montejo from his home in Guatemala to the United States.

        8.      Both Camposeco-Montejo and MVl were fingerprinted at the border station and

 processed administratively for their unlawful presence in the United States. The fingerprint search

 through the Integrated Automated Fingerprint System (IAFIS) as well as other DHS/ICE databases

 confirmed that neither had made a request for lawful entry into the United States.
Case 9:19-mj-08295-DLB Document 1 Entered on FLSD Docket 07/30/2019 Page 4 of 7




         9.      Camposeco-Montejo provided his Guatemalan birth certificate to immigration

  officials. He also presented a birth certificate for MV 1, which was a fake. The birth certificate

 for MV1 had MV1 's wrong name and listed Camposeco-Montejo as MV1 's father. Camposeco-

  Montejo and MV1 were booked, issued alien numbers, and released two weeks later and provided

  with notices to appear.

         10.     MV1 told agents during an interview the following: Camposeco-Montejo and MV1

 took a bus to Florida and arrived in early December 2016. After about one week, Camposeco-

  Montejo told MV1 he would not go to school. Rather, Camposeco-Montejo told MV1 he would

 have to work to pay back the $2,500 costs involved in bringing MV1 to the United States. To pay

 for MV1 ' s $2,500 debt, Camposeco-Montejo required MV1 to work at farm. MV1 worked

 approximately ten hours per day for several months through 2017.

         11 .    Based upon the forgoing, I submit there is probable cause to believe, that at least as

 early as October 2016 and continuing through in or about December 2016, in the Southern District

 of Florida, and elsewhere, Camposeco-Montejo knowing and in reckless disregard of the fact that

 an alien, namely, MV1, had not received prior official authorization to come to, enter and reside

 in the United States, did bring to the United States MV1, for the purpose of commercial advantage

 and private financial gain, in violation of Title 8, United States Code, Section 1324(a)(2)(B)(ii).

         12.     Based upon the forgoing, I further submit there is probable cause to believe, that on

 or about November 6, 2016 and continuing through in or about December 2016, in the Southern

 District of Florida, and elsewhere, Camposeco-Montejo knowing and in reckless disregard of the

 fact that an alien, namely MV1 , had come to, entered, or remained in the United States in violation

 of law, transported or moved, MV1 within the United States by means of transportation or
Case 9:19-mj-08295-DLB Document 1 Entered on FLSD Docket 07/30/2019 Page 5 of 7



 otherwise, in furtherance of commercial advantage or private financial gain, in violation of Title

  8, United States Code, Section 1324(a)(l)(A)(ii) and (b)(i).

         13.    Based upon the forgoing, I also submit there is probable cause to believe, that on

 or about November 6, 2016, in the Southern District of Florida, and elsewhere, Camposeco-

 Montejo did knowingly possess and use in or affecting interstate or foreign commerce, without

 lawful authority, a means of identification of another person, to wit, a birth certificate for MV1 ,

 knowing that the means of identification belonged to another actual person, with the intent to

 commit, or to aid or abet, or in connection with, any unlawful activity that constitutes a violation

 of Federal law, to wit, bringing an alien to enter the United States, in violation of Title 8, United

 States Code, Section 1324(a)(2)(B)(ii), and the offense involved the transfer of an identification

 document, authentication feature, or false identification document that is or appears to be a birth

 certificate, all in violation ofTitle 8, United States Code, Sections 1324(a)(l)(A)(ii) & (b)(2)(B).



 FURTHER YOUR AFFIANT SA YETH NAUGHT.



                                               Special       avier A. Martinez
                                               Homeland Security Investigations

 Subscribed and sworn to before me
 this 30 day of July, 2019.



 Dave Lee Brannon
 United States Magistrate Judge
Case 9:19-mj-08295-DLB Document 1 Entered on FLSD Docket 07/30/2019 Page 6 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                        PENALTY SHEET

 Defendant's Name: W ALFRE ELISEO CAMPOSECO-MONTEJO

 Case No: 19-MJ-8295-DLB

 Count #: 1

 Bringing Aliens to the United States

 Title 8, United States Code, Sections 1324(a)(2)(B)(ii)

 *Max. Penalty: 10 years ' imprisonment (3-year minimum mandatory), 3 years supervised
 release, $250,000 fine, $100 special assessment

 Count #:2

 Transporting Aliens within the United States

 Title 8, United States Code, Sections 1324(a)(l)(A)(ii) and (b)(i)

 *Max. Penalty: 10 years ' imprisonment, 3 years supervised release, $250,000 fine, $100
                     special assessment


 Count #: 3

 Illegal Possession of Means of Identification

 Title 18, United States Code, Sections 1028( a)(7) & (b)(2)(B)

 *Max. Penalty: 5 years ' imprisonment, 3 years supervised release, $250,000 fine, $100
                     special assessment




 *Refers only to possible term of incarceration, does not include possible restitution, parole
 terms, or forfeitures that may be applicable.
Case 9:19-mj-08295-DLB Document 1 Entered on FLSD Docket 07/30/2019 Page 7 of 7


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               No.          19-MJ-8295 -DLB


   UNITED STATES OF AMERICA

   v.
   WALFRE ELISEO CAMPOSECO-MONTEJO,
   _________________________________./


                                  CRIMINAL COVER SHEET

   1.    Did this matter originate from a matter pending in the Northern Region of the United
         States Attorney's Office prior to October 14, 2003 ?             Yes         x No

   2.    Did this matter originate from a matter pending in the Central Region of the United States
         Attorney's Office prior to September 1, 2007?                  Yes         x No




                                                     Respectfully Submitted,

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY


                                              By:    Is/ Gregory Schiller
                                                     GREGORY SCHILLER
                                                     Assistant United States Attorney
                                                     Florida Bar No. 06484 77
                                                     U.S. ATTORNEY'S OFFICE- SDFL
                                                     500 S. Australian Ave.,
                                                     West Palm Beach, FL 33401
                                                     (561) 209-1045
                                                     Gregory.Schiller@usdoj.gov
